Title: To Thomas Jefferson from George Logan, 12 March 1806
From: Logan, George
To: Jefferson, Thomas


                        
                            My Dear Sir
                            
                            Washington March 12th. 1806.
                        
                        A friendship of several years standing founded on your many personal virtues, may excuse, & the paramount
                            duty I owe to my country will justify the freedom of this Letter.
                        Your errors in conducting the exterior relations of our country, oppress the minds of your best friends, with
                            the most anxious solicitude—you may yet retrieve your character and preserve the confidence of your fellow citizens
                        Call together your too long neglected Council, take the state of the Union into consideration submit every
                            subject with frankness to discussion; and united with them, determine on such measures as may preserve the peace and
                            honour of our country
                        Your own reputation imperiously demands that you should recede from pretensions and projects, which are
                            demonstrably groundless and unjust.
                        No truth is more thoroughly established, than that there exists in the affairs of Nations, an indissoluble
                            union between the generous maxims of an honest, & magnanimous policy; and the solid rewards of public prosperity &
                            felicity
                        I am with sentiments of respect Your Friend
                        
                            G W Logan
                            
                        
                    